Citation Nr: 0735120	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  07-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
leg injury, to include a left knee disorder, and if so, 
whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


 
 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a left 
knee disability.  

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a March 2005 decision, the RO denied entitlement to 
service connection for residuals of a left leg injury, to 
include a left knee disorder.  The veteran did not appeal 
that decision, and it became final.

2.  Evidence received since the final March 2005 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim, so as to permit reopening of the claim.  

3.  On the merits of the claim, the competent evidence of 
record raises a reasonable doubt as to whether the veteran 
has current residuals of a left leg injury, to include a left 
knee disorder, that are related to military service.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision denying service connection for 
residuals of a left leg injury, to include a left knee 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.203, 20.1103 (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a left leg 
injury, to include a left knee disorder, has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  On the merits of the reopened claim, after giving the 
benefit of the doubt to the veteran, the Board concludes that 
residuals of a left leg injury, to include a left lower leg 
and left knee disorder, were incurred as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  In light of the 
grant of the veteran's claim, the Board finds that any 
deficiency of VCAA notice or assistance is moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a May 2002 decision, the Board, after reopening the claim 
in a February 2001 decision, determined that service 
connection for residuals of a left leg injury, to include a 
left knee disorder, was not warranted, finding that there was 
no objective evidence of a medical nexus between a current 
diagnosis of a left leg or knee disability and the in-service 
injury.  In denying the veteran's claim, the Board also noted 
that, although the veteran had been diagnosed with 
osteoarthritis of the left knee, there was no objective 
evidence showing he had arthritis until many years after he 
was separated from active service.  The veteran did not 
appeal the Board's May 2002 decision to the Court of Appeals 
for Veterans Claims, and it became final.  See 38 U.S.C.A. 
§ 7104.  

The veteran continued to attempt to reopen his claim for 
service connection for a left leg and knee disability; 
however, in rating decisions dated January 2004 and March 
2005, the RO determined the veteran had not submitted new and 
material evidence sufficient to reopen his claim.  The 
veteran did not appeal the RO's determinations and the 
January 2004 and March 2005 rating decisions became final.  
See 38 U.S.C.A. § 7105 (West 2002).  The additional evidence 
at the time of the March 2005 decision included a statement 
from J.W., M.D., dated in September 2004 in which the 
physician stated that he felt there was likely some 
contributing effects from an old injury to account for the 
veteran's persistent left knee pain.  

Since the March 2005 rating decision, the new evidence that 
has been submitted includes private treatment records from 
1976 and a September 2007 medical record from M.K., MD, which 
states that the veteran's left lower leg pain is as likely as 
not from his previous in-service injury.  The veteran also 
provided testimony at the September 2007 Travel Board hearing 
regarding the development of his left leg and knee disability 
since service.  

At the time of the last final decision in March 2005 the only 
medical evidence suggesting that the veteran's left leg and 
knee disability is related to his military service was the 
September 2004 statement from Dr. W.; that statement was 
speculative in that the physician stated only that he felt 
there was likely a contributing effect from an old injury but 
did not link the leg or knee problems to the injury in 
service with any reasonable degree of certainty so as to 
place the issue even in equipoise.  Since the March 2005 
rating decision, the veteran has provided evidence which 
purports to establish a nexus between the veteran's current 
diagnosis and military service, and in determining whether 
new and material evidence has been submitted to reopen a 
claim for service connection, we presume the credibility of 
all evidence.  Therefore, the Board finds that such evidence 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim for entitlement to service 
connection for a left leg disability, to include a left knee 
disorder, may be reopened.  See 38 U.S.C.A. § 5108.  The 
Board will proceed to evaluate the merits of the claim.  

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  
In this case, the veteran was not diagnosed with 
osteoarthritis of the left knee until April 1999, which is 
more than 40 years after he was separated from service.  
Therefore, presumptive service connection for osteoarthritis 
as a chronic disease is not warranted.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran's service medical records show that, in January 
1954, the veteran was treated for a traumatic hematoma (blood 
clot) in his left calf muscle following a motor vehicle 
accident.  The evidence reflects the veteran was hospitalized 
for 23 days following the injury and complained of pain in 
the calf of his left leg.  Objective examination revealed 
slight swelling of the left calf muscle but X-rays of his 
lower leg and knee were negative.  There are no additional 
clinical records which show the veteran complained of or 
received treatment for any subsequent complications with his 
left leg or knee for the remainder of his military service.  
The veteran's May 1954 separation examination report noted 
the veteran's left leg injury in January 1954 but did not 
reflect any current symptomatology associated with the left 
leg or knee.  

Review of the evidence shows the veteran sought entitlement 
to service connection for residuals of a left leg injury 
shortly after being separated from service, periodically in 
the 1950s, and in 1983-84.  Medical records from the 1950s 
and beginning again in the mid 1980s showed continued 
complaints of problems with his left lower extremity, 
including left calf aching, throbbing, and cramping, and pain 
in his left knee and leg.  However, there was no medical 
evidence establishing either a present disability or a nexus 
between his current complaints and military service.  

As noted, the records submitted in support of this claim 
include private records from 1976 which show that the veteran 
complained of a recurrence of knee pain for no explainable 
reason.  The physician noted that he had treated the veteran 
for left knee problems.  An arthrogram in November 1976 was 
negative, but the physician concluded that he could not help 
but feel that there was some injury to the semilunar 
cartilage.  A September 2007 medical record from M.K., MD, 
states that the veteran is currently diagnosed with left 
lower leg pain and left medial compartment osteoarthritis.  
After interviewing and examining the veteran and reviewing 
the private medical records that were available to him, Dr. 
MK opined the veteran's left lower leg pain was as likely as 
not from his previous injury.  Dr. MK stated he was not able 
to say with absolute certainty that the veteran's previous 
injury has caused his problems, given that over 50 years has 
passed since the initial injury.  However, as noted, Dr. MK 
reviewed the private medical records he was able to access 
through his computer system and noted that the veteran 
reported that he had had problems with his leg since service.  

Based on the foregoing, the Board finds there is reasonable 
doubt as to whether the veteran's current left leg disability 
is related to his military service.  There is evidence of 
continuing left knee and leg problems not precipitated by 
postservice injury and a competent medical opinion of record 
which relates the veteran's current left leg disability to 
service based on objective clinical findings and review of at 
least part of the veteran's medical history.  The Board does 
note that Dr. MK stated that the veteran's left leg pain was 
related to service and that pain alone, without a diagnosed 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Brown, 13 
Vet. App. 282 (1999).  However, Dr. MK also diagnosed the 
veteran with left medial compartment osteoarthritis and the 
evidence shows the veteran complained of left knee pain and 
weakness shortly after he was separated from service.  See 
October 1956 Report of Physical Examination; see also 
November 1956 VA examination report.  In addition, although 
Dr. MK's stated that he was unable to able to say with 
absolute certainty that the veteran's previous injury has 
caused his problems since 50 years has passed, the Board 
finds probative that the veteran has submitted medical 
evidence showing he has continued to complain of problems 
with his left leg and knee since he was discharged from 
military service.  

The evidentiary record contains medical records and 
examination reports dated as early as September 1954 which 
show the veteran has continued to complain of left leg pain 
that he believes is related to his in-service injury.  The 
Board notes that many of the physicians who evaluated the 
veteran shortly after he was separated from service did not 
find any objective medical basis for the veteran's complaints 
of left leg pain; however, a physician who evaluated the 
veteran in October 1956 found that the upper half the 
veteran's left calf was tender, there was tenderness over the 
internal semilunar cartilage, and that the veteran complained 
of pain on forced abduction.  The diagnosis was post-
phlebitic leg, questionable low grade causalgia, and internal 
semilunar cartilage injury.  The Board also notes that there 
are gaps in the record showing no complaints of left leg and 
knee pain between 1958 and 1976 and from 1976 to 
approximately 1996; however, the veteran testified at the 
September 2007 Travel Board hearing that he did not seek 
treatment for many years because he felt no one would help 
him.  

In addition to post-service medical evidence showing 
continuing complaints of left leg pain, the veteran also 
submitted lay statements dated July 1974, December 1956, and 
February 1957, from his parents and a Sergeant under whom he 
served during service which state the veteran continued to 
have problems with his left leg after the in-service injury.  
The veteran has also submitted numerous written statements in 
support of his claim and the Board finds the veteran's 
testimony at the September 2007 Travel Board hearing was 
credible.  The veteran testified abut the circumstances of 
the in-service injury, including that his left leg was caught 
under the front seat of the vehicle, and that he was put on 
light duty after being discharged from the hospital.  As 
noted, the veteran testified about the gap in years showing 
no complaints or medical treatment for a left leg or knee 
disability.  The veteran also testified how his residual left 
leg disability affected his ability to work after he was 
separated from service.  

For the veteran to be successful in his appeal, he needs to 
show only that it is at least as likely as not that he has a 
current disability that is related to service.  See 38 
U.S.C.A. § 5107 (West 2002).  Here, the Board believes that 
standard has been met.  There is competent evidence of an 
injury to the veteran's left leg during service and, although 
the left leg condition was not shown to be chronic in 
service, the veteran has submitted competent medical and lay 
evidence establishing continuity of symptomatology associated 
with his left leg and left knee since service.  The veteran 
has also submitted a competent medical opinion establishing a 
medical nexus between his current residual left leg and knee 
disability and service.  Therefore, after resolving all doubt 
in the veteran's favor, the Board finds service connection is 
warranted.  

The Board does note that the in-service injury manifested 
itself as a hematoma on the veteran's left calf muscle during 
service and that his current diagnosis involves his left 
knee.  However, the Board finds probative that the veteran 
complained of pain and weakness in his left knee and was 
shown to have objective medical evidence of a left knee 
problem as early as 1956.  See October 1956 Report of 
Physical Examination; see also November 1956 VA examination 
report.  In evaluating the ultimate merit of this claim, the 
Board finds especially probative that the veteran sought 
entitlement to service connection for a left leg disability 
as soon as he was discharged after service and has continued 
to seek entitlement to such benefit since that time.  

Accordingly, in resolving all doubt in the veteran's favor 
and without finding error in the previous action taken by the 
RO, the Board concludes that service connection for residuals 
of a left leg injury, to include a left knee disorder, is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a left leg 
injury, to include a left lower leg and left knee disorder, 
is granted.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


